Citation Nr: 1331671	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring an automobile and adaptive equipment or adaptive equipment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army from January 1966 to July 1967.  

This matter comes before the Board of Veterans; Appeals, hereinafter the Board, on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  The record reflects that the appellant originally requested that he be given the opportunity to provide testimony before the Board.  Such a hearing was scheduled but the appellant failed to report to said hearing, and the claim has been forwarded to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant informed the VA that he wished to provide testimony before the Board in conjunction with this appeal.  A hearing was scheduled for February 16, 2012, but the appellant failed to report for that hearing.  The record does not indicate or suggest that the appellant contacted the VA prior to the hearing date to inform the VA that he would not appear or that he wished to reschedule his hearing.  

One day after the hearing date, the appellant contacted the VA about his Board hearing.  Per the report of contact, the appellant called the VA on February 17, 2012, and stated the following (or words to that effect):

	. . . Veteran advises that it was not intentional (to miss the scheduled hearing), but states that he simply lost track of the date.  He is apologetic for missing the hearing.  Veteran requests to have the hearing rescheduled and also requests if possible a hearing via a closer location to him. . . .

In other words, the appellant appears to have provided good cause as to why he could not attend the February 16, 2012, hearing.  Once the appellant realized that he had forgotten about the hearing, he immediately contacted VA, apologized, and requested another hearing.  He did not wait weeks to contact the VA and per the wording of the report of contact, it appears that he was genuine and credible.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2013).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  Additionally, if the appellant fails to appear for his scheduled hearing, the hearing can be rescheduled if the appellant shows good cause and the cause for the failure to appear arose under such circumstances that a timely request for a postponement could not have been submitted prior to the scheduled hearing date.  Id.  Here, the Board liberally finds that the appellant's excuse for his nonattendance at his hearing will be considered as being a "good cause" and as such, another hearing will be scheduled.  Accordingly, the appellant's request to reschedule his hearing is granted, and the case will be remanded to the RO to schedule the appellant for the next available Travel Board hearing.

The case is REMANDED to the RO for the following development:  

Schedule the appellant for a travel Board hearing in the order that the request was received, and provide the appellant with timely notice of his scheduled hearing.  The travel Board hearing, either an in-person hearing or videoconference, should be scheduled at the regional office located nearest the appellant.  After a hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The RO should specifically inform the appellant, along with his accredited representative, that when a hearing before the Board is scheduled and if the appellant fails to appear for that hearing, no further requests for another hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days of that hearing.  38 C.F.R. § 20.702(d).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


